           Case 7:20-cr-00626-PMH Document 76 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA,                                    :
                                                             :
v.                                                           :
                                                             :
Dwight Reid, -1                                              :      ORDER
Christopher Erkskine -2                                      :
Walter Luster-3                                              :   20 CR 626 (PMH)
Deshawn Thomas -4
Naya Austin -5
Brandon Nieves -6
                                   Defendants.
-------------------------------------------------------------x

        An initial conference in this matter is scheduled for February 1, 2021, at 10:30 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendant(s) waive their right to be physically present and
consent to appear by telephone after consultation with counsel. A waiver form is annexed hereto.


        Members of the press and public may call the same number below but will not be
permitted to speak during the conference.


        Accordingly, it is hereby ORDERED:
        1. Defense counsel shall advise the Court in writing as to whether their clients waive their
right to be physically present and consent to appear by telephone. The waiver form is to be signed
by both the defendant and defense counsel, must be received by chambers in advance of the
conference. If it is not received prior to the conference, the Court may cancel and adjourn the
conference to a new date.
        2. At the time of the scheduled hearing, all counsel and defendants shall attend by calling
the following number and entering the access code when requested:


        PLEASE BE ON TIME FOR THE CONFERENCE!

        Dial-In Number:            (888) 398-2342
        Access Code:               3456831
         Case 7:20-cr-00626-PMH Document 76 Filed 01/06/21 Page 2 of 2




Dated: January 6, 2021                          SO ORDERED:



                                                Philip M. Halpern, U.S.D.J.
